Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (KR 101742948 – US 2019/0360109 is used hereinafter as the equivalent English translation).
 	With respect to claim 1, Jeon teaches an oxygenated water manufacturing device that produces oxygenated water by supplying oxygen to water using a fluid pump (210) that suctions or discharges oxygen generated from an oxygen generator (220) that generates oxygen by electrolyzing water (abstract; paragraphs 24, 45), wherein a drink bottle cap (100; figure 4) having a nozzle (110) elongated downward is coupled to a mouth of a portable drink bottle (10) filled with a drink and is then coupled and fixed to a drink bottle cap coupler formed at an oxygenated water manufacturing device body, or the drink bottle cap is coupled to the drink bottle cap coupler and then a drink bottle is coupled to the drink bottle cap (paragraphs 59-69);
 	when an oxygenated water generation switch (201a) disposed on a main board (201) is touched and turned on in this state, the fluid pump in the oxygenated water manufacturing device body operates and forcibly suctions the drink in the portable drink bottle through a water suction hole formed in the nozzle of the drink bottle cap (paragraphs 28; 46; 84), the drink is sent into the fluid pump (210) through a first connection pipe (from protrusion head 200a connected to the water bottle; as shown by arrows in figure 3; paragraph 59) and a Y-shaped tube (from the pump 210 into the oxygen generator 220 as shown by arrows in figure 3), and then the drink is injected back into the drink bottle through a second connection pipe (outlet 220a; paragraph 58) and an oxygen outlet hole (120a; paragraph 60) formed in the nozzle of the drink bottle cap (120), whereby the drink is continuously circulated (paragraphs 47, 85 - water is injected back into the bottle 10 through the oxygen/hydrogen discharge hole 111 of the nozzle 110 of the bottle 10 by controlling the solenoid valve 211 to keep circulating water);
when the drink is circulated, the oxygen generator that is supplied with purified water from a water bottle (10) for oxygen generation separately mounted on a side of the oxygenated water manufacturing device body (200; as shown in figures 2, 6) continuously generates oxygen (the device is steadily supplied with water; claim 1; paragraphs 30, 48), and the oxygen is filtered through a filter and then sent to the fluid pump (when switching the positive and negative electrodes using the electrode changeover switch 201b to discharge hydrogen through an oxygen outlet 220a and discharge oxygen through the hydrogen outlet 220b, the ozone removing filter 223 may stably filter out ozone generated together with oxygen and ozone compounds (paragraphs 53, 71-81 – a filter 222 may also be mounted integral to the oxygen generator 220 and the oxygenated water is circulated back to the bottle 10); and
high-purity oxygen, which is sent through the oxygen generator (220) — the filter (222; 223) — the fluid pump (210; the fluid pump suctions and discharges oxygen or hydrogen generated from the electrolytic cell; paragraphs 24, 30) by the operation of the oxygen generator (220) that is supplied with water from the separate water bottle, is continuously supplied to the drink repeatedly circulating through the drink bottle (10) — the fluid pump (210) — the drink bottle by the operation of the fluid pump (210; paragraphs 24, 30, 48), so the drink mixed with the oxygen is discharged through the second connection pipe (outlet 220a; paragraph 58) and the oxygen outlet hole (120a) formed in the nozzle of the drink bottle cap (paragraph 60), whereby oxygenated water with high-purify oxygen dissolved therein is produced in the portable drink bottle (paragraphs 47, 85, 87).
With respect to claim 2, Jeon further discloses wherein the oxygen generator (220) is supplied with purified water from the water bottle (10) for oxygen generation separately detachably mounted on a side of the oxygenated water manufacturing device body (200; as shown in figures 2, 6), and
the purified water in the water bottle (10) is supplied by selective control of a solenoid valve (211) in response to a water level sensing signal from a water level sensor (221) disposed in the oxygen generator (paragraph 48).
With respect to claim 4, Jeon further discloses wherein the filter that filters the oxygen generated from the oxygen generator includes:
a wet-type ozone removable filter (222) that is made of carbon, is integrally mounted on a top of the oxygen generator (220; paragraph 71, figure 8), primarily filters out, in a wet type (removes contaminants in water), ozone, which is produced with oxygen when mineral water is electrolyzed, and various inorganic substances and organic substances such as calcium (Ca), magnesium (Mg), and silicon (Si) contained in the water, and then discharges the oxygen through an oxygen outlet (paragraphs 71, 75); and
a dry-type ozone removal filter (223) that is made of carbon (paragraph 73), is connected to the oxygen outlet, and secondarily completely filters out ozone so that high-purity oxygen is produced (paragraph 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, and further in view of Kim (KR 20040097046).
With respect to claim 3, Jeon teaches all the features discussed above but fails to disclose wherein the water bottle (10) separately mounted is manufactured to be transparent so that whether there is remaining mineral water can be visually checked.
Kim discloses a water purifying system mounted with oxygen water generator for generating oxygen water (abstract) wherein a transparent display window is provided to allow a user to check, from the outside, the oxygen generating and supplying devices (page 2, lines 32-33). One having ordinary skill in the art at the time of filing would have found it obvious to use a transparent water bottle in the device of Jeon because as taught by Kim a transparent display allows the users to easily check the oxygen generating and supplying devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1 above, and further in view of Karabin (US Patent Application Publication no. 2008/0283392).
	With respect to claim 5, Jeon discloses all the features discussed above but fails to teach wherein a hydrogen outlet connected to a bottom of the oxygen generator is connected to a sponge case having sponge therein and disposed at an upper portion of a side of the oxygen generator so that water always collects in the hydrogen outlet.
	Karabin teaches a electrolytic hydrogen producing unit containing sponges within the chambers in order to condense some of the water within the hydrogen and act as a scrubber (paragraph 104). It would have been obvious to one having ordinary skill in the art at the time of filing to add a sponge at an upper portion of the gas generator of Jeon because as taught by Karabin, the sponge allows the water within the gases to be condensed.
The limitation “thereby completely preventing a phenomenon in which oxygen is not generated by deformation of an ion resin membrane disposed between an anode (+) and a cathode (-) in the oxygen generator due to a water-drying phenomenon in the hydrogen outlet” recites the intended use of the sponge case. it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments filed on August 25, 2022 have been fully considered but they are not persuasive. The applicant argues that the reference cited by the Examiner, KR patent no 10-1742948 to Jeon, is not prior art. The ‘948 reference has an effective filing date of 09/08/2016. The present application has a US filing date [§371(c)(1)] of 02/05/2020; PCT filing date of 07/24/2018; and claims priority to Korean application 10-2017-0102640 having a filing date of 08/11/2017. In other words, the present application has an effective filing date of 08/11/2017. The foreign priority date was perfected on 02/05/2020 when a certified copy of the Korean application was filed.
In response, the Examiner respectfully disagrees. According to MPEP 213.04 and MPEP 216.01 (b)(3), an English language translation of a non-English language foreign application is required when necessary to overcome the date of a reference relied upon by the examiner, as follows: 
MPEP 213.04:
“(3) An English language translation of a non-English language foreign application is not required except:
(i) When the application is involved in an interference (see § 41.202 of this chapter) or derivation (see part 42 of this chapter) proceeding;
(ii) When necessary to overcome the date of a reference relied upon by the examiner; or
(iii) When specifically required by the examiner.
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.”

MPEP 216.01(b)(3):
“(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.”

While a certified copy of the Korean application has been provided by the applicant, an English language translation of the foreign application has not been filed. Therefore, the requirements for perfecting priority under 35 USC 119(a)-(d) have not been met. The US effective filing date of the present application is considered to be 07/24/2018 (PCT filing date), not the filing date of the Korean application 10-2017-0102640 (08/11/2017). For these reasons, Jeon (KR 101742948, published on 06/15/2017 which is more than one year from the effective filing date of the current application) is considered to be prior art, and the previous rejections under 35 U.S.C. 102(a)(1) over Jeon are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794